Case 1:20-cr-00579-RA Document 22 Filed 03/19/21 Page 1 of 2

 

dé Robert Tsigler

Orrice: (718) 878-3781 ¢ FacsiaiLe: (212) 748-1606 * INFo@TsIGLERLAW.COM * www. TSIGLERLAW.COM
299 Broapway, SuITE 1400, New Yor, NY, 10007

 

March 19, 2021
- Via Emait and ECF -

Chambers of Honorable Ronnie Abrams
Thurgood Marshall United States Courthouse
Southern District of New York

40 Foley Square

New York, NY 10007

RE: REQUEST FOR MODICATION TO UNSECURED BOND TERMS

Defendant: DHALIWAL, SAWTANTER SINGH
Case Name: USA v. Sawtanter Dhaliwal
Case Number: 1:20-cr-00579-RA

Dear Hon. Judge Abrams:

Out office represents the Defendant Sawtanter S. Dhaliwal in the above-referenced
matter, which is scheduled for a status conference on March 26, 2021.

On March 4, 2021, the Court allowed the Defendant’s bail modification request ard
approved the proposed conditions and the defendant be released pending trial, subject to en
unsecured bond in the amount of $150,000, to be cosigned by three financially responsibly
persons.

Defendant successfully secured two approved financial responsible persons.
Unfortunatzly, after exhausting all options, the Defendant was unable to secure a third financial
responsible person. Therefore, the Defendant respectfully requests a modification of the
unsecured bond terms to be cosigned by two, instead of three, financially responsibly persons.
The goverrment is amenable to two cosigners.

Thank you for your attention and consideration in this matter.

Respectfully submitted,
Case 1:20-cr-00579-RA Document 22 Filed 03/19/21 Page 2 of 2

LAW OFFICES OF ROBERT TSIGLER

Souraine Leleiteh

Lorraine Belostock, Esq.
299 Broadway, Suite 1400
New York, New York 10007
Office: (718) 878-3781
Direct: (718)701-5405

Fax: (212) 748-1606
Lorraine@tsiglerlaw.com
